ORDER
The respondent is a member of the Bar of this state. On June 11, 1982 the Supreme Judicial Court for the Suffolk County, Commonwealth of Massachusetts temporarily suspended him from the practice of law in the Courts of the Commonwealth of Massachusetts until further order of that court. On June 17, 1982 this Court’s Disciplinary Counsel filed a petition requesting the respondent to inform us of any claim by him that the imposition of identical discipline by this Court would be unwarranted. On July 22, 1982 the respondent appeared before us at our conference. After hearing respondent, we are of the opinion that reciprocal discipline should be imposed pursuant to Rule 42-14.
Accordingly, it is ordered that the respondent, Michael Thomas Hull, be and he is hereby immediately temporarily suspended from the practice of law in this State until further order of this Court.
SHEA, J., did not participate.